Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The restriction requirement of 12/22/2021 is hereby vacated.

Authorization for this examiner’s amendment was given in an interview with Steve D’Amico on 2/17/2021.

The application has been amended as follows: 



IN THE CLAIMS:


Delete claims 1-29.

30. (New)  An ophthalmic stabilized emulsion comprising (i) an oil mixture phase comprising from 20 wt. % to 80 wt. % of castor oil and from wt. 20 % to 80 wt. % of linseed oil, said oil mixture phase having an overall weight percent between 0.1 wt. % to 30 wt. % of said ophthalmic stabilized emulsion; and (ii) an aqueous phase comprising 99.9 wt. % to 70 wt. % of said ophthalmic stabilized emulsion, and comprising carboxymethyl cellulose, glycerin, polysorbate 80, polyoxyl stearate, carnitine, erythritol, crosslinked copolymers of acrylic acid and C10-C30 alkyl acrylate, boric acid, and water.


The following is an examiner’s statement of reasons for allowance:   the closest prior art is WO 2001089474 (of record) which teaches a composition comprising an oil mixture of omega-3 oil and an omega-6 oil (see page 6, lines 30 to 31), where linseed oil is disclosed as a suitable omega-3 oil (see page 7, lines 1-2) and castor oil is disclosed as a suitable omega-6 oil (see page 7, lines 6 to 7). The composition is an oil-in-water emulsion (see page 6, line 25), Page 7, lines 16-17 discloses that the omega-3 oils and the omega-6 oils are present in a ratio of omega-3 to omega-6 of about 80% : 20% to about 20% : 80% but not that its stabilized, and the other specifically claimed components of the composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655